CALDWELL, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
A motion, upon due notice to the judgment defendants, to have the entry of the satisfaction of the judgment canceled and set aside, was an appropriate mode of proceeding to obtain that relief. But clearly, upon the record before us, the United States is not entitled to the relief sought by the motion. It is not averred or proved that the sums standing to the credit of Biggert, one of the judgment defendants, on the treasury books, have any connection with or relation to the transaction out of which the cause of action arose against Biggert and Evans, and upon which the joint judgment against them was rendered. It is not shown that Biggert understood or agreed that the entry of satisfaction of the joint judgment against himself and Evans in consideration of the $1,000 and costs, paid into the treasury by them, should operate as a satisfaction of his individual claims against the government, or that the compromise of the judgment against the two had any relation to Biggerfs other and individual transactions and dealings with the government. The government has no occasion to seek relief in this mode. It has the money represented by the credits mentioned in favor of Biggert in its treasury, and can retain it there. If Biggert should sue for these sums, the government can then set up any defenses to the action that it may have. The judgment of the district court is affirmed.